ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                 )
                                                 )
    FlightSafety International Inc.              )      ASBCA No. 60421
                                                 )
    Under Contract No. W9124G-04-C-0037          )

    APPEARANCES FOR THE APPELLANT:                      Thomas A. Lemmer, Esq.
                                                        Kelly P. Garehime, Esq.
                                                         Dentons US LLP
                                                         Denver, CO

    APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Samuel W. Morris, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                      ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.
                                                                                              I
          Dated: November 15, 2018


                                                      DA YID D' ALESSANDRIS
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals


           I certify that the foregoing is a true copy of the Order of Dismissal of the
    Armed Services Board of Contract Appeals in ASBCA No. 60421, Appeals of
    FlightSafety International Inc., rendered in conformance with the Board's Charter.

          Qated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals

I
I